
	

113 HR 2403 IH: SAFE Act
U.S. House of Representatives
2013-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2403
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2013
			Mr. Gingrey of
			 Georgia introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the National Voter Registration Act of 1993 to
		  permit a State to require an applicant for voter registration in the State who
		  uses the Federal mail voter registration application form developed by the
		  Election Assistance Commission under such Act to provide additional information
		  as a condition of the State’s acceptance of the form.
	
	
		1.Short titleThis Act may be cited as the Securing
			 America’s Fair Elections Act or the SAFE Act.
		2.Permitting States to
			 require voter registration applicants using Federal mail form to submit
			 additional information as condition of acceptance of application
			(a)In
			 GeneralSection 6(a)(1) of
			 the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–4(a)(1)) is
			 amended by striking the period at the end and inserting the following: ,
			 except that a State may require an applicant who submits such form to provide
			 additional information relating to the applicant’s eligibility to register to
			 vote in elections for Federal office in the State (including information
			 relating to the applicant’s citizenship status) as a condition of the State’s
			 acceptance of the form..
			(b)Effective
			 DateThe amendment made by subsection (a) shall apply with
			 respect to elections for Federal office held after the date of the enactment of
			 this Act.
			
